        Case: 4:19-cr-00207-HEA Doc. #: 152-1 Filed: 10/26/20 Page: 1 of 1 PageID #: 514


Wissler, Sirena USAMO

F;om:                                Betty Ann Skrien < Betty_Ann_Skrien@moed.uscourts.gov>
Sent:                                Thursday, September 3, 2020 12:55 PM
To:                                  Wadalawala, Nauman (USAMOE); mark@fischerandbyrne.com; msander@slu.edu;
                                     Wissler, Sirena (USAMOE)
€c:                                  Lori Miller Young; Melanie Berg; Erica Brown; Alicia Thompson
Subject:                             Courtroom Logistics Meeting lor Trial / 4'.19-cr-00207-HEA USA v. Broeker


We understand that counsel for the USA v. Travis Broeker trial will be present on Wednesdav, September 9, 2020 at 2
p.m. to view Juror Questionnaires. Chief Deputy Clerk, Lori Miller Young, is available at L15 on this date to provide a
courtroom logistics walk thru ofJudge Autrey's Courtroom. lf needed, Court staff will also be present to demonstrate
the evidence presentation cart and answer any questions you may have.

Please let us know if you wish to proceed with the walk thru on Wednesday, September 9, 2020 at 1:15 p.m. and     a
calendar invite will be sent. Note: The courtoom is only available from 1:15-1:45 on this datel

A reminder that masks must be worn at all times. Thank you.




Betty Ann Skrien
Executive AssistanUProject lvlanager
to Gregory J. Linhares, Clerk of Court
& Lori l\ililler Young, Chief Deputy Clerk
314-244-7 461 \desk)
314-422-987 5 lcell)




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT

                                                           1
                                                                                                              I
